Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for *716decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market values or prices at the time of exportation of the merchandise covered by the appeals for reappraisement set forth in Schedule A hereto attached and made a part hereof, at which such or similar merchandise was freely offered for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such prices, the cost of containers and coverings of whatever nature, and all other costs, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, are the appraised values, without the additional 4 per centum home consumption tax;
IT IS FURTHER STIPULATED AND AGREED that there were no higher export values for the merchandise herein at the time of exportation;
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, without the additional 4 per centum home consumption tax.
Judgment will be entered accordingly.